     Case 2:18-cv-01174-KJM-AC Document 47 Filed 09/23/20 Page 1 of 3


 1 STEPHEN M. HAYES (SBN 83583)
   STEPHEN P. ELLINGSON (SBN 136505)
 2 CHERIE M. SUTHERLAND (SBN 217992)
   JAMIE A. RADACK (SBN 221000)
 3 HAYES SCOTT BONINO ELLINGSON
   GUSLANI SIMONSON & CLAUSE LLP
 4 999 Skyway Road, Suite 310
   San Carlos, CA 94070
 5 Telephone: 650.637.9100
   Facsimile: 650.637.8071
 6
   Attorneys for Defendant
 7 STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY
 8
   RACHEL RENNO (SBN 272558)
 9 FOOS GAVIN LAW FIRM, P.C.
   3947 Lennane Drive, Suite 120
10 Sacramento, CA 95834
   Telephone: 916.779.3500
11 Facsimile: 916.779.3508

12 Attorneys for Plaintiff
   RAVEN DUNCAN
13

14                                  UNITED STATES DISTRICT COURT

15                                  EASTERN DISTRICT OF CALIFORNIA

16 RAVEN DUNCAN, an individual,                     CASE NO. 2:18-cv-01174-KJM-AC

17                     Plaintiff,                   STIPULATION AND ORDER TO
                                                    PARTIALLY REVISE THE COURT’S
18          vs.                                     NOVEMBER 15, 2019 STIPULATED
                                                    SCHEDULING ORDER AND DEADLINE TO
19 STATE FARM MUTUAL                                COMPLETE VDRP
   AUTOMOBILE INSURANCE
20 COMPANY, a corporation; and DOES 1
   through 25, inclusive,
21
                      Defendants.
22

23

24          Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, plaintiff Raven Duncan and

25 State Farm Mutual Automobile Insurance Company (“State Farm,”) by and through their respective

26 counsel, hereby stipulate to partially revise the Court’s November 15, 2019 Stipulated Scheduling

27 Order and the deadline to complete VDRP as follows:

28
     1179454                                  -1-
      STIPULATION AND [PROPOSED] ORDER TO PARTIALLY REVISE THE COURT’S NOVEMBER 15,
                2019 STIPULATED SCHEDULING ORDER - CASE NO. 2:18-cv-01174-KJM-AC
     Case 2:18-cv-01174-KJM-AC Document 47 Filed 09/23/20 Page 2 of 3


 1                                               I.
                                              RECITALS
 2

 3         1.     On March 16, 2020, seven Bay Area counties – Alameda, Contra Costa, Marin,

 4 Santa Clara, San Francisco, San Mateo, and Santa Cruz issued a “Shelter-In-Place” mandate in an

 5 attempt to slow the spread of the COVID-19 disease. Three days later, California Governor Gavin

 6 Newsom issued a “Shelter-In-Place” order for an unknown period.

 7         2.     Since the November 15, 2019 Stipulated Scheduling Order, the parties have chosen

 8 neutral Joseph Ferraro to conduct the VDRP conference. The parties prefer to have the VDRP

 9 conference in-person. The parties have not been able to conduct the VDRP conference due to the

10 “Shelter-In-Place” Orders.

11         3.     The hearing on State Farm’s motion for summary judgment went forward on May

12 15, 2020. This Court took the motion under submission. This Court has not ruled on State Farm’s

13 motion for summary judgment.

14         4.     Accordingly, the parties hereby stipulate to partially revising the Court’s Stipulated

15 Scheduling Order and deadline to complete VDRP as follows:

16                                               II.
                                            STIPULATION
17

18         The parties hereby stipulate, and request approval of the following revisions to the Court’s

19 Stipulated Scheduling Order and deadline to complete VDRP:

20     Event                             Current Deadline               Requested New Deadline

21     Complete VDRP                     October 5, 2020                November 4, 2020

22     Discovery Cut-Off                 December 30, 2020              January 29, 2021

23     Expert Disclosures                January 29, 2021               March 1, 2021

24     Expert Reports                    February 18, 2021              March 19, 2021

25     Expert Discovery Cut-Off          March 18, 2021                 April 16, 2021

26

27

28
     1179454                                  -2-
      STIPULATION AND [PROPOSED] ORDER TO PARTIALLY REVISE THE COURT’S NOVEMBER 15,
                2019 STIPULATED SCHEDULING ORDER - CASE NO. 2:18-cv-01174-KJM-AC
     Case 2:18-cv-01174-KJM-AC Document 47 Filed 09/23/20 Page 3 of 3


 1
     Dated: September 21, 2020            FOOS GAVIN LAW FIRM, P.C.
 2

 3                                        By          /S/ Rachel Renno
                                                       RACHEL RENNO
 4                                                     Attorneys for Plaintiff
                                                       RAVEN DUNCAN
 5

 6
     Dated: September 21, 2020            HAYES SCOTT BONINO ELLINGSON
 7                                        GUSLANI SIMONSON & CLAUSE LLP
 8
                                          By          /S/ Stephen P. Ellingson
 9                                                     STEPHEN M. HAYES
                                                       STEPHEN P. ELLINGSON
10                                                     CHERIE M. SUTHERLAND
                                                       JAMIE A. RADACK
11                                                     Attorneys for Defendant
                                                       STATE FARM MUTUAL AUTOMOBILE
12                                                     INSURANCE COMPANY
13
                                                     ORDER
14
            The Court, having reviewed the parties’ Stipulation to Partially Revise the Court’s Pretrial
15
     Scheduling Order and deadline to complete VDRP, hereby GRANTS the parties’ request. The new
16
     deadlines are as follows:
17
       Event                              Previous Deadline              New Deadline
18
       Complete VDRP                      October 5, 2020                November 4, 2020
19
       Discovery Cut-Off                  December 30, 2020              January 29, 2021
20
       Expert Disclosures                 January 29, 2021               March 1, 2021
21
       Expert Reports                     February 18, 2021              March 19, 2021
22
       Expert Discovery Cut-Off           March 18, 2021                 April 16, 2021
23

24          IT IS SO ORDERED.
25 Dated: September 22, 2020

26

27

28
      1179454                                  -3-
       STIPULATION AND [PROPOSED] ORDER TO PARTIALLY REVISE THE COURT’S NOVEMBER 15,
                 2019 STIPULATED SCHEDULING ORDER - CASE NO. 2:18-cv-01174-KJM-AC
